Citation Nr: 0805323	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a partial tear of the anterior-posterior 
cruciate ligament of the right knee with laxity.

2.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the right knee.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from June 1993 to July 1993 
and from October 2003 to April 2005.  
 
During the December 2007 hearing, the veteran stated that his 
right knee disabilities had worsened since his last VA 
examination.  The Board notes that the VCAA requires VA to 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.S. § 5103A(d).  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Finally, during the pendency of this appeal, on January 30, 
2008, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Vazquez-Flores v. 
Peake, No. 05-0355, which held that, for increased-
compensation claims, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As these 
questions are involved in the present appeal, this case must 
also be remanded for proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating, as outlined by the Court in 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).

2.  Obtain outpatient treatment records 
from the VA Medical Center in Little 
Rock, Arkansas, for the period from May 
2007 to the present.

3.  Schedule the veteran for a VA 
examination in order to ascertain the 
severity of the right knee disabilities.  
The claim's folder and a copy of this 
remand should be made available to the 
examiner for review.  

The examiner should describe for the 
record whether the veteran has recurrent 
instability or subluxation of the right 
knee and, if so, describe the severity 
thereof.  The examiner should also fully 
describe any weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  

If feasible, these determinations should 
be portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.  

4.  After completion of the above and any 
other development deemed necessary, 
review the expanded record and determine 
if the benefits sought can be granted.  
Unless the benefits sought are granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

